Examiner Amendment, Comment and Reasons for Allowance 

Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amend the claims as follows:
1. A downhole sealing apparatus, comprising: 
a propellant section comprising: 
an outer housing comprising: 
a first end having an aperture extending therethrough, the aperture exhibiting a smaller diameter than a longitudinally central portion of the outer housing; 
a second end opposing the first end, the second end substantially free of apertures extending therethrough; and
a tubular sidewall extending from and between the first end and the second end, the sidewall substantially free of apertures extending therethrough;
at least one propellant structure within the outer housing; and 
at least one initiator device adjacent the at least one propellant structure; and 
a sealing element section adjacent the first end of the outer housing of the propellant section and in communication with the aperture, the sealing element section comprising one or more expandable apparatuses configured to isolate a region of a borehole in a subterranean formation responsive to pressure of gases produced through combustion of at least one propellant of the at least one propellant structure of the propellant section, and received through the aperture.
11. A downhole assembly, comprising: 
at least one downhole device; and 
at least one downhole sealing apparatus attached to the at least one downhole device and comprising: 
a propellant section comprising: 
an outer housing comprising: 
, the aperture exhibiting a smaller diameter than a longitudinally central portion of the outer housing; 
a second end opposing the first end, the second end substantially free of apertures extending therethrough; and
a tubular sidewall extending from and between the first end and the second end, the tubular sidewall substantially free of apertures extending therethrough; 
a propellant structure within the outer housing; and 
an initiator device within the outer housing and adjacent the propellant structure; and
a sealing element section adjacent the first end of the outer housing of the propellant section and in communication with the aperture, the sealing element section comprising one or more expandable apparatuses configured to isolate a region of a borehole in a subterranean formation responsive to pressure of gases produced through combustion of at least one propellant of the propellant structure of the propellant section, and received through the aperture.
19. A method of isolating portions of a borehole in a subterranean formation, comprising: 
positioning a downhole assembly within a borehole extending into the subterranean formation, the downhole assembly comprising: 
a downhole device; and 
a downhole sealing apparatus attached to the downhole device and comprising: 
a propellant section comprising: 
an outer housing comprising: 
a first end having an aperture extending therethrough, the aperture exhibiting a smaller diameter than a longitudinally central portion of the outer housing; 
a second end opposing the first end, the second end substantially free of apertures extending therethrough; and
a tubular sidewall extending from and between the first end and the second end, the tubular sidewall substantially free of apertures extending therethrough; 
a propellant structure within the outer housing; and 
an initiator device within adjacent the propellant structure; and 

activating the initiator device of the propellant section of the downhole sealing apparatus to initiate and combust at least one propellant of the propellant structure and produce gases that are directed to activate the sealing element section of the downhole sealing apparatus and seal across the borehole, the produced gases being received by the sealing element section through the aperture.

Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the 9/14/2021 reply.  In view of the applicant’s arguments the drawing objections and the Section 112(a) rejections have been withdrawn.  In view of the applicant's amendments, all objections to the claims and specification have been withdrawn, as well as, all Section 112(b) rejections.  In view of the applicant's amendments, Section 112(f) is no longer invoked and the nonstatutory double patenting rejection is withdrawn.
NOTE:  As indicated in the 6/14/2021 office action, the requirement for election was withdrawn.  Accordingly, all withdrawn claims are rejoined, such that claims 1 and 3-21 are allowed.
The information disclosure statement (IDS) submitted on 7/6/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The limitations of claims 1, 11, and 19 were not located in one reference, or a reasonable combination of references, particularly with regard to the sidewall being substantially free from apertures and the produced gas pathway.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached at 469-295-9225. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676